            Case 5:19-cv-04183-MAK Document 61 Filed 05/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMARCUS FENNELL                               : CIVIL ACTION
                                               :
                       v.                      : NO. 19-4183
                                               :
CHARLES HORVATH, et al.                        :


                                            ORDER
       AND NOW, this 20th day of May 2020, upon considering the Defendants’ amended

Motion for summary judgment (ECF Doc. No. 42), Plaintiff’s Response (ECF Doc. No. 52),

Defendants’ Reply (ECF Doc. No. 55), following oral argument, and for reasons in the

accompanying Memorandum, it is ORDERED the Defendants’ amended Motion (ECF Doc. No.

42) is GRANTED in part and DENIED in part:

       1.       We DENY the amended Motion in part finding genuine issues of material fact for

trial as to Plaintiff’s excessive force and retaliation claims against Officer Colarusso, his

excessive force claim against Officer Thorman, and his retaliation claims against Lieutenant

Rinker and former Officer Waterman;

       2.       We otherwise GRANT the amended Motion and dismiss Investigator Horvath,

Lieutenant Cruz, and Officers Crowley and Nicholas, the retaliation claim against Officer

Thorman, and the excessive force claims against Lieutenant Rinker and former Officer

Waterman;

       3.       We amend our April 3, 2020 Order (ECF Doc. No. 51) solely to provide counsel

more time given the entry of today’s Order for pretrial submissions:

                a.      No later than June 3, 2020, counsel for each party shall exchange a list

identifying each exhibit the party expects to offer at trial along with a reference to the Bates

number or other identification of the documents used in discovery;
            Case 5:19-cv-04183-MAK Document 61 Filed 05/20/20 Page 2 of 2




                b.      No later than June 5, 2020, each party shall file a pretrial memorandum

compliant with our Policies;

                c.      No later than June 9, 2020, each party shall file proposed jury instructions

on substantive issues and proposed verdict forms or special interrogatories, with an electronic

copy e-mailed in Word format to Chambers_of_Judge_Kearney@paed.uscourts.gov;

                d.      All motions affecting trial presentations (e.g., in limine or bifurcation),

proposed voir dire peculiar to your case, objections to proposed jury instructions, list of

contested exhibits and deposition designations (providing the contested exhibits and highlighted

designations to Chambers) shall be filed on or before June 11, 2020. Responses, including

highlighted counter-designations and objections, if any, shall be filed on or before June 19,

2020; and,

       4.       All other pretrial and trial obligations in our May 1, 2020 Order (ECF Doc. No.

56) remain in effect.



                                                      ____________________
                                                      KEARNEY, J.




                                                 2
